Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Apparatus Claims 1, 3, 5-7 and 11 allowable. The restriction requirement between method and apparatus , as set forth in the Office action mailed on 04/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.   Specifically, the restriction requirement between method and apparatus is WITHDRAWN.  Claims 8-10, directed to method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
The method claims 8-10 are represented in this examiners amendment to reflect the new status identifiers.  The application has been amended as follows: 

8. (Amended Rejoined) A method for manufacturing a product in the form of a sheet or a block, comprising: 
	preparing an initial mixture mainly including one or more stones or a stone-like granular material having a selected particle size and a binder; 
	depositing a layer of the mixture having a predetermined thickness onto a surface of the conveyor belt; 
	performing a pre-compression; and 
	obtaining a roughly formed material, such that the initial mixture comprises at least two single mixtures, 
	wherein each initial agitator is provided with a primary conveyor belt, a plurality of initial mixtures are directly conveyed into a rotating container or support member through respectively primary conveyor belts from different directions around the rotating container or support member; and when discharged from the rotating container or support member, a final mixture is conveyed to complete subsequent pre-compression and hardening in sequence,
	wherein the initial mixture passes through a gap between a rolling brush of a dispersing apparatus and the primary conveyor belt under driving of the primary conveyor belt, wherein the rolling brush is disposed above a discharge end of the primary conveyor belt and is rotated under driving of a driving assembly of the dispersing apparatus, the discharge end of the primary conveyor belt being disposed above the rotating container, and 
	wherein a side wall of an inner ring of a base portion is provided with an outwardly recessed mounting groove, and an outer side wall of a rotating shaft is provided with a mounting rib which can be inserted into the mounting groove exactly, and the mounting rib extends along a longitudinal direction of the rotating shaft.  

9. (Rejoined) The method for manufacturing a product in the form of a sheet or a block according to claim 8, wherein one or more of layers of initial mixtures deposited on the surface of the primary conveyor belt are reprocessed respectively according to respective requirement of technology by using a specific device.  

10. (Rejoined) The method for manufacturing a product in the form of a sheet or a block according to claim 9, wherein the specific device is a spouting plant or a dusting apparatus.  

Allowable Subject Matter
Claims 1, 3, 5-7 and 8-11 are allowed, and to be finally renumbered as claims 1-9. 
    PNG
    media_image1.png
    157
    150
    media_image1.png
    Greyscale

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The amended claim language and remarks filed on 10/19/2021 in response to the office action mailed 07/19/2021 as addressed all outstanding issues and has placed the application in full condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147. The examiner can normally be reached Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774